post-conviction petition for a writ of habeas corpus filed in the district

                court in the first instance. Accordingly, we

                            ORDER the petition DENIED.




                                                   Pickering
                                                               &pi                J.




                cc: Hon. Douglas Smith, District Judge
                     DeAnn Wiesner
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A